Citation Nr: 1828834	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  15-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an initial compensable rating for a service-connected right knee disability. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a January 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's right knee disability has been manifested by reports of pain and findings consistent with patella femoral syndrome. 


CONCLUSION OF LAW

The criteria for an initial compensable rating of 10 percent for a right knee disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5257 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
 
Increased Rating for Right Knee Disability

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, while a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A semilunar cartilage is one of the menisci of the knee joint.  Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Leg flexion limited to 45, 30, and 15 degrees warrant 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Leg extension limited to 5, 10, and 15 degrees warrants noncompensable, 10 percent, and 20 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Analysis 

The Veteran contends that she is entitled to an initial compensable rating for her service-connected right knee disability.  The Veteran reports her knee pain limits things she does each day, including playing with her children, sitting, and standing. See December 2014 Form 9. 

In December 2014, the Veteran's spouse submitted a lay statement that the Veteran suffers from knee aches, including when they are sitting in traffic.  In December 2014, one of the Veteran's coworkers reported the Veteran complains about her right knee aching, particularly if she sits or stands for a period of time. 

VA treatment records reflect the Veteran is being treated for knee arthralgia with conservative treatment including exercises and a brace.  See December 2017 CAPRI records. 

The Veteran was afforded a VA examination in December 2013.  The examiner noted the Veteran was diagnosed with a right knee strain in May 2003, sustained while the Veteran was serving in Iraq.  No flare-ups were reported and all range of motion testing was normal with no objective evidence of painful motion.  Repetitive testing was performed and the Veteran was found to have less movement than normal in the right knee.  No tenderness or pain to palpitation for joint line or soft tissue was noted in either knee.  Strength in the right knee was assessed at 5/5 for both flexion and extension.  There was no history of recurrent patellar subluxation or dislocation, any meniscal condition, knee surgery, or use of assistive devices.  Imaging studies were reviewed and there was no finding of degenerative or traumatic arthritis.      

The Veteran was afforded a VA examination in September 2015.  All range of motion findings of the right knee were normal.  The examiner found no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain in palpitation of the joint or associated soft tissue, and no objective evidence of crepitus.  The Veteran was able to perform repetitive testing with at least three repetitions without additional loss of range of motion.  Muscle strength in the right knee was assessed as 5/5 in both forward flexion and extension.  No ankylosis was noted, there was no history of recurrent subluxation or lateral instability, and joint stability testing was normal.  The Veteran does not have a patellar dislocation, shin splints, or a fibular impairment, or a meniscal condition.  No history of surgical procedures was noted, and the Veteran does not use an assistive device as a normal mode of locomotion.  The examiner noted imaging studies of the right knee were available and these did not reflect degenerative or traumatic arthritis.  The examiner reported the Veteran experienced a positive patella crush sign consistent with patella femoral syndrome.       

The normal range of motion findings would preclude a compensable rating under Diagnostic Codes 5260 and 5261.  The lack of recurrent subluxation or lateral instability findings would preclude a rating under Diagnostic Code 5257.  A compensable rating under Diagnostic Codes 5258 and 5259 is precluded because the Veteran has no history of a meniscus condition.  There is no malunion of the tibia and fibula, precluding a rating under Diagnostic Code 5262.  Diagnostic Code 5003 is precluded because imaging studies of the knee do not reflect degenerative or traumatic arthritis. 

The Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  However, the United States Court of Appeals for Veterans Claims (the Court) has held that where a diagnostic code is not predicated on a limited range of motion, such as with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The plain language of 38 C.F.R. § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman, 28 Vet. App. at 354.

The Board finds the Veteran is entitled to an initial increased rating of 10 percent, but no higher, for her service-connected right knee disability.  Specifically, when considering functional limitations due to periods of chronic pain, and affording the benefit of the doubt to the Veteran, the evidence of record supports a finding that her disability picture more nearly approximates the criteria for a 10 percent rating. This is consistent with the Veteran and other lay reports of knee pain, as well as the September 2015 VA examiner finding positive patella crush sign consistent with patella femoral syndrome. 

The Board acknowledges that the record does not reflect range of motion findings so as to support a compensable rating under the specific rating criteria.  See 38 C.F.R. § 4.71a, General Formula.  However, as noted above, the Veteran has reported knee pain and provided lay evidence, including from her spouse and coworker, supporting limitations related to walking, running, or standing for prolonged periods of time, thereby increasing her fatigability and decreasing endurance.  See 38 C.F.R. § 4.59.  The Board notes that the Veteran is competent to report her medical history and observable symptomatology, including pain and certain functional impairment.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted"); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board).  Thus, when considering the Veteran's reports of limitations during periods of pain and affording the benefit of the doubt to the Veteran, the record supports a finding that her disability picture more nearly approximates the criteria for a 10 percent disability rating based on the Veteran's reported complaints of pain and painful motion for the minimum compensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a.

For the reasons set forth above, as demonstrated by the competent medical evidence of record, and affording the benefit of the doubt to the Veteran, a 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from factors such as functional loss due to right knee pain. 


ORDER

Entitlement to an initial compensable rating of 10 percent, but no more, for a right knee disability is granted.





______________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


